                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
Septe                                               Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 16, 2019
FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

        Re:    United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

       The Government writes at the Court’s direction to update the Court regarding the email
evidence issue discussed at the September 9, 2019 conference.

        As the Government explained, the District Attorney’s Office (“DANY”) executed several
search warrants on email accounts controlled by the defendant Ali Sadr Hashemi Nejad (the “Sadr
Accounts”) and accounts controlled by others (the “non-Sadr Accounts”). DANY reviewed the
returns from these accounts for responsiveness as they received them. During this review, DANY
employees made binders of responsive documents and saved responsive documents in electronic
folders. A filter team from DANY, working with a U.S. Attorney’s Office’s filter team (the “Filter
Team”), has located these documents in DANY’s file and cross-referenced these responsive
documents within the discovery produced in this case. In addition to the 420 documents the
Government previously identified as responsive from the DANY binders (and produced to Sadr as
such on May 15, 2018), the DANY filter team identified an additional 1,775 responsive documents
from the Sadr Accounts, and 622 responsive documents from the non-Sadr Accounts.

        The Government produced the 1,775 documents from the Sadr Accounts on April 5, 2018
and then again on November 15, 2018, but has not yet produced the 622 documents from the non-
Sadr Accounts. This week, the Filter Team will produce all 2,397 documents to Sadr, and will
specify which items DANY recovered from the Sadr Accounts (which, again, the defense already
has), and which items DANY recovered from the non-Sadr Accounts (which the defense will be
The Honorable Alison J. Nathan, U.S.D.J.
September 16, 2019
Page 2

seeing for the first time). The Filter Team will also provide an index identifying where the 1,775
documents are located within the previously-produced Relativity Database.


                                                      Respectfully submitted,
                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                by:         /s/
                                                      Michael Krouse / Jane Kim
                                                         Assistant United States Attorneys
                                                      Garrett Lynch
                                                         Special Assistant United States Attorney
                                                      (212) 637-2279 / 2038

cc: Defense Counsel (by ECF)
